
	

114 HR 2196 IH: Medicare Independence at Home Medical Practice Demonstration Improvement Act of 2015
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2196
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2015
			Mr. Burgess (for himself, Mr. Roskam, Mr. Thompson of California, Mr. Smith of New Jersey, and Mr. Forbes) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for an increase in the limit on the
			 length of an agreement under the Medicare independence at home medical
			 practice demonstration program.
	
	
 1.Short titleThis Act may be cited as the Medicare Independence at Home Medical Practice Demonstration Improvement Act of 2015. 2.Increase in the limit on the length of an agreement under the Medicare independence at home medical practice demonstration programSection 1866E(e)(1) of the Social Security Act (42 U.S.C. 1395cc–5(e)(1)) is amended by striking 3-year and inserting 5-year.
		
